ORDER

PER CURIAM.
J.P.H (Father) appeals the circuit court’s judgment in favor of D.L.L. (Mother) preventing Father from relocating the parties’ minor son to Indiana.
*479We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).